Exhibit 10.1
SEVENTH AMENDMENT TO
FINANCING AGREEMENT
THIS SEVENTH AMENDMENT TO FINANCING AGREEMENT (this “Amendment”), dated as of
this 27th day of May, 2010, is made by and among:
CROWN CRAFTS, INC., a Delaware corporation (“CCI”);
CHURCHILL WEAVERS, INC., a Kentucky corporation (“Weavers”);
HAMCO, INC., a Louisiana corporation (“Hamco”);
CROWN CRAFTS INFANT PRODUCTS, INC., a Delaware corporation (“CCIP”; together
with CCI, Weavers and Hamco, the “Companies” and each a “Company”); and
THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (“CIT”),
to the Financing Agreement, dated July 11, 2006 (as amended, modified, restated
or supplemented from time to time, the “Financing Agreement”), among CIT and the
Companies. All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Financing Agreement.
RECITALS
A. Pursuant to the Financing Agreement, CIT has agreed to make loans and extend
credit to the Companies in the amounts, upon the terms and subject to the
conditions contained therein.
B. The Companies have requested CIT’s consent to (i) the acquisition by Hamco of
certain intellectual property from The Procter & Gamble Company (“P&G”) related
to the manufacture and sale of “Bibsters” brand disposable bibs and of certain
assets, rights and properties of The Evercare Company (“Evercare”) related to
its manufacture and sale of “Bibsters” brand disposable bibs under license from
P&G and (ii) the execution of a Trademark License Agreement between CCI and P&G
for the license of certain trademarks currently used in the packaging of
“Bibsters” brand disposable bibs.
C. CIT has agreed to such request, subject to the terms and conditions contained
in this Amendment, and to accomplish the foregoing, CIT and the Companies have
agreed to enter into this Amendment.

 

 



--------------------------------------------------------------------------------



 



STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Companies and CIT hereby agree as follows:
ARTICLE I
CONSENT
Subject to the terms and conditions contained in this Amendment, CIT consents to
(a) the acquisition by Hamco from P&G of certain patents specific to disposable
bibs and certain “Bibsters” trademarks, all in accordance with the terms and
conditions of that certain Purchase Agreement For Bibsters Intellectual
Property, dated on or about the date of this Amendment, between Hamco and P&G,
(b) the acquisition by Hamco from Evercare of certain of Evercare’s assets,
rights and properties related to its business of designing, marketing, selling
and distributing non-woven disposable bibs, all in accordance with the terms and
conditions of that certain Asset Purchase Agreement, dated on or about the date
of this Amendment, between Hamco and Evercare and (c) CCI’s execution of a
Trademark License Agreement, dated on or about the date of this Amendment,
between CCI and P&G for the license of certain trademarks currently used in the
packaging of “Bibsters” brand disposable bibs (the “P&G License Agreement”).
ARTICLE II
AMENDMENTS TO FINANCING AGREEMENT
The Financing Agreement is hereby amended as follows:
2.1 Section 1.1 of the Financing Agreement is amended by adding the following
new defined terms in their proper alphabetical sequence:
“Bibsters Acquisitions shall mean the Bibsters Inventory Acquisition and the
Bibsters IP Acquisition.
Bibsters Inventory Acquisition shall mean the purchase by Hamco from Evercare of
certain of Evercare’s assets, rights and properties related to its business of
designing, marketing, selling and distributing non-woven disposable bibs, all as
more fully described in the Bibsters Inventory Purchase Agreement.
Bibsters Inventory Purchase Agreement shall mean that certain Asset Purchase
Agreement, dated on or about the date of the Seventh Amendment to this
Agreement, between Hamco, as purchaser, and Evercare, as seller, and all
exhibits and schedules thereto.

 

2



--------------------------------------------------------------------------------



 



Bibsters IP Acquisition shall mean the purchase by Hamco from P&G of certain
patents specific to disposable bibs and certain “Bibsters” trademarks, all as
more fully described in the Bibsters IP Purchase Agreement.
Bibsters IP Purchase Agreement shall mean that certain Purchase Agreement For
Bibsters Intellectual Property, dated on or about the date of the Seventh
Amendment to this Agreement, between Hamco, as purchaser, and P&G, as seller,
and all exhibits and schedules thereto.
Bibsters Purchase Agreements shall mean the Bibsters Inventory Purchase
Agreement and the Bibsters IP Purchase Agreement.
Evercare shall mean The Evercare Company, a Delaware corporation.
P&G shall mean The Procter & Gamble Company, an Ohio corporation.
Seventh Amendment Effective Date shall mean the date on which the Seventh
Amendment to this Financing Agreement is executed and delivered by the Companies
and the conditions precedent to the effectiveness of such amendment are
satisfied or waived by CIT.”
2.2 New Sections 7.2(p) and 7.2(q) are added in proper sequence as follows:
“(p) Bibsters Acquisitions. Each of the Bibsters Purchase Agreements is in full
force and effect as of the Seventh Amendment Effective Date and has not been
amended or waived by any party thereto in any material respect. All
representations and warranties of the parties to each of the Bibsters Purchase
Agreements are, to the best of Hamco’s knowledge, true and correct in all
material respects as of the Seventh Amendment Effective Date with the same
effect as though made on such date. All requisite approvals by governmental
authorities and regulatory bodies having jurisdiction over Hamco in connection
with each of the Bibsters Acquisitions contemplated by the Bibsters Purchase
Agreements have been duly obtained and no such approvals impose any conditions
to the consummation of the transactions contemplated by each of the Bibsters
Purchase Agreements or to the conduct of the business of Hamco in the same
manner as heretofore conducted. Hamco has not been notified that legal
proceedings adverse to the transaction contemplated by either of the Bibsters
Purchase Agreements are contemplated by any person, including any governmental
body or agency.
(q) Movement of Bibsters Inventory. Within thirty (30) days after the Seventh
Amendment Effective Date, Hamco shall move all Inventory purchased from Evercare
(other than Inventory previously sold in the ordinary course of business) to a
location owned by a Company or a location of a Company for which an existing
landlord or warehouseman waiver in favor of CIT is in effect.”

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Companies hereby represent and warrant to CIT that:
3.1 Compliance With the Financing Agreement. As of the execution of this
Amendment, each Company is in compliance with all of the terms and provisions
set forth in the Financing Agreement and the other Loan Documents to be observed
or performed by such Company.
3.2 Representations in Financing Agreement. The representations and warranties
of each Company set forth in the Financing Agreement and the other Loan
Documents are true and correct in all material respects except to the extent
that such representations and warranties relate solely to or are specifically
expressed as of a particular date or period which is past or expired as of the
date hereof.
3.3 No Event of Default. No Default or Event of Default exists.
ARTICLE IV
CONDITIONS PRECEDENT
This Amendment shall become effective and be deemed effective as of the date
hereof upon the satisfaction or waiver by the Lender of the following conditions
precedent:
(a) Receipt by CIT of the following documents, each to be in form and content
satisfactory to CIT and its counsel:
(i) this Amendment, duly executed by the Companies;
(ii) searches of the patent and trademark assignment records of the United
States Patent and Trademark Office (the “USPTO”) with respect to the patents and
trademarks to be purchased by Hamco from P&G that are registered with the USPTO,
and tax lien, judgment lien and UCC searches on each of P&G and Evercare from
all jurisdictions reasonably required by CIT, all such searches to verify that
CIT will have a first priority security interest in the Collateral to be
purchased from P&G and Evercare, subject only to Permitted Encumbrances and, in
the case of Evercare, the security interest of Orix Financial Corp. that is to
be released by Orix Financial Corp. on the assets of Evercare to be sold to
Hamco pursuant to the Bibsters Inventory Acquisition on or prior to the Seventh
Amendment Closing Date in a manner satisfactory to CIT;
(iii) resolutions of the Board of Directors of Hamco authorizing the execution,
delivery and performance of each of the Bibsters Purchase Agreements, certified
by the Secretary of Hamco as of the date thereof;

 

4



--------------------------------------------------------------------------------



 



(iv) copies of each of the Bibsters Purchase Agreements, the other purchase
documents related thereto and the P&G License Agreement, accompanied by the
certificate of the chief financial officer of each of CCI and Hamco as to
certain representations and warranties contained in the Bibsters Purchase
Agreements and the P&G License Agreement and the consummation of each of the
Bibsters Acquisitions;
(v) a collateral assignment of Hamco’s rights and remedies under each of the
Bibsters Purchase Agreements, duly executed by Hamco and acknowledged and agreed
to by each of P&G and Evercare, as applicable; and
(vi) such other documents, instruments and agreements as CIT shall reasonably
request in connection with the foregoing matters.
(b) All approvals, licenses, consents and filings necessary to permit each of
the Bibsters Acquisitions and the other transactions contemplated by this
Amendment shall have been obtained and made;
(c) There shall not have occurred any event, condition or state of facts which
would reasonably be expected to have a Material Adverse Effect, as reasonably
determined by CIT;
(d) No Default or Event of Default shall have occurred and be continuing;
(e) Simultaneously with the execution of the Amendment, (i) each of the Bibsters
Acquisitions shall be consummated in accordance with the terms of the applicable
Bibsters Acquisition Agreements and other purchase documents that will be
satisfactory to CIT and its counsel and (ii) CCI shall execute the P&G License
Agreement; and
(f) CIT shall have satisfactorily completed its due diligence on each of the
Bibsters Acquisitions, the P&G License Agreement and the Collateral to be
purchased in connection with the Bibsters Acquisitions.
ARTICLE V
GENERAL
5.1 Loan Documents. The Financing Agreement and the other Loan Documents are
amended to provide that any reference therein to the Financing Agreement shall
mean, unless otherwise specifically provided, the Financing Agreement as amended
hereby, and as further amended, restated, supplemented or modified from time to
time.
5.2 Full Force and Effect. As expressly amended hereby, the Financing Agreement
and the other Loan Documents shall continue in full force and effect in
accordance with the provisions thereof. As used in the Financing Agreement and
the other Loan Documents, “hereinafter,” “hereto,” “hereof,” or words of similar
import, shall, unless the context otherwise requires, mean the Financing
Agreement or the other Loan Documents, as the case may be, as amended by this
Amendment.

 

5



--------------------------------------------------------------------------------



 



5.3 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.
5.4 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.
5.5 Further Assurances. The Companies shall execute and deliver to CIT such
documents, certificates and opinions as CIT may reasonably request to effect the
amendments contemplated by this Amendment.
5.6 Headings. The headings of this Amendment are for the purpose of reference
only and shall not effect the construction of this Amendment.
5.7 Expenses. The Companies shall reimburse CIT for CIT’s legal fees and
expenses (whether in-house or outside) incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and all other
agreements and documents contemplated hereby.
5.8 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH COMPANY AND CIT WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.
[signatures appear on the following pages]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers to be effective on the day and
year first above written.

            CCI:

CROWN CRAFTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        WEAVERS:


CHURCHILL WEAVERS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        HAMCO:


HAMCO, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        CCIP:

CROWN CRAFTS INFANT PRODUCTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO     

[signatures continue on the following page]

 





--------------------------------------------------------------------------------



 



            CIT:

THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By:   /s/ Vernon Wells         Vernon Wells        Vice President     

 

